DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka et al. (US 2015/0292068), as cited in the IDS dated 9/29/2020, hereinafter “Teraoka.”
Regarding claim 1, Teraoka teaches a ferritic stainless steel comprising a composition of chemical constituents that overlap, encompass, or fall within the instantly claimed chemical composition ranges, as shown in the table below (Abstract, [0024]-[0037], [0040]-[0041], [0048], [0051]-[0067]).


Element
Claim 1 (mass%)
Teraoka (mass%)
Overlap (mass%)
C
0.003 – 0.020
≤ 0.015
(pref. 0.002 – 0.009)
0.003 – 0.015
(pref. 0.003 – 0.009)
Si
0.05 – 0.60
≤ 1.5
(pref. 0.1 -0.7)
0.05 – 0.60
(pref. 0.1 – 0.60)
Mn
0.05 – 0.50
≤ 1.5
(pref. 0.1 – 1.0)
0.05 – 0.50
(pref. 0.1 – 0.50)
P
≤ 0.04
≤ 0.035
(pref. ≤ 0.030)
≤ 0.035
(pref. ≤ 0.030)
S
≤ 0.02
≤ 0.015
(pref. 0.001 – 0.008)
≤ 0.015
(pref. 0.001 – 0.008)
Cr
17.0 – 24.0
13.0 -21.0
17.0 – 21.0
Ni
0.20 – 0.80
≤ 1.5
(pref. 0.1 – 1.5)
0.20 – 0.80
(pref. (0.20 – 0.80)
Cu
0.01 – 0.80
≤ 1.5 
(pref. 0.1 – 0.5)
0.01 – 0.80
(pref. 0.1 – 0.5)
Mo
1.32 – 2.50
≤ 2.0
1.32 – 2.0
Al
0.001 – 0.015
≤ 0.3
(pref. 0.01 – 0.3)
0.001 – 0.015
(pref. 0.01 – 0.015)
Nb
0.25 – 0.60
0.05 – 0.60
(pref. 0.3 – 0.5)
0.25 – 0.60
(pref. 0.3 – 0.5)
N
≤ 0.020
≤ 0.020
(pref. 0.001 – 0.018)
≤ 0.020
(pref. 0.001 – 0.018)
Fe + incidental impurities
Balance 
Balance
Balance


In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed. 
For example, Inventive Example No. 22 (see Table 1-1) of Teraoka comprises, in mass%, 0.005% C, 0.29% Si, 0.31% Mn, 0.027% P, 0.001% S, 17.2% Cr, 2.0% Mo, 0.40% Nb, 0.0087% N, and a balance of Fe and inevitable impurities, which satisfies the chemical composition ranges recited in claim 1, but does not contain Ni, Cu, and Al. However, Teraoka teaches that Ni: 1.5% or less (pref. 0.1% – 0.5%) and Cu: 1.5% or less (pref. 0.1% – 0.5%), which overlaps with the instantly claimed ranges of Ni: 0.20% - 0.80% and Cu: 0.01% – 0.80%, may be added to improve corrosion resistance ([0051]-[0057]). Teraoka further teaches that Al: 0.3% or less (pref. 0.01 – 0.3), which overlaps with the instantly claimed range of Al: 
	Teraoka does not expressly teach that its composition satisfies the instantly claimed formulas (1) and (2). However, Teraoka teaches a composition of alloy constituents that overlap with the instantly claimed formulas (Abstract, [0024]-[0037], [0040]-[0041], [0048], [0051]-[0067]). For example, when the ferritic stainless steel of Teraoka comprises, in mass%, 2.0% Mo, such as in Inventive Example No. 22 of Teraoka (Table 1-1), the instantly claimed formula (1) is met. Furthermore, for example, when the ferritic stainless steel of Teraoka comprises, in mass%, 0.29% Si and 0.31% Mn, such as in Inventive Example No. 22 of Teraoka (Table 1-1), and 0.5% Ni, such as in Inventive Example No. 17 of Teraoka (Table 1-1), the instantly claimed formula (2) is met ( 4Ni – (Si + Mn) = 4(0.5%) – (0.29 + 0.31) = 1.4 >0 ). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Regarding claim 2, Teraoka teaches that the composition of its ferritic stainless steel may further contain, in mass%, one or more of Co: 0.5% or less, preferably 0.01-0.5% ([0015], [0076]-[0077]), which reads on the instantly claimed range of Co: 0.01 to 0.50% , and W: 0.20% or less, preferably 0.01-0.20% ([0015], [0070]-[0071]), which reads on the instantly claimed range of W: 0.01 to 0.50%.
With respect to claims 3 and 5, Teraoka teaches that the composition of its ferritic stainless steel comprises, in mass%, Sn ([0012], [0038]-[0039]) in an amount that overlaps with the instantly claimed range, and may further contain one or more of Ti, V, Zr, Mg, Ca, B, REM, and Sb ([0014]-[0015], [0048]-[0050], [0062]-[0063], [0068]-[0069], [0072]-[0075], [0078]-[0083]) in amounts that overlap, encompass, or fall within the instantly claimed chemical composition ranges, as shown in the table below. In the prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed. 
Element
Claims 3 & 5 (mass%)
Teraoka (mass%)
Overlap (mass%)
Ti
0.01 – 0.10
≤ 0.32
(pref. 0.001 – 0.03)
0.01 – 0.10
(pref. 0.01 – 0.03
V
0.01 – 0.20
≤ 0.30
(pref. 0.03 – 0.3)
0.01 – 0.20
(pref. 0.03 – 0.20)
Zr
0.01 – 0.10
≤ 0.20
(pref. 0.02 – 0.05)
0.01 – 0.10
(pref. 0.02 – 0.05)
Mg
0.0005- 0.0050
≤ 0.01
(pref. 0.0005 – 0.0015)
0.0005 – 0.0050
(pref. 0.0005 – 0.0015)
Ca
0.0003 – 0.0030
≤ 0.01
(pref. 0.0005 – 0.0015)
0.0003 – 0.0030
(pref. 0.0005 – 0.0015)
B
0.0003 – 0.0030
≤ 0.0020
(pref. 0.0003 – 0.002)
0.0003 – 0.0020
(pref. 0.0003 – 0.002)
REM
0.001 – 0.100
≤ 0.1
(pref. 0.001 – 0.1)
0.001 – 0.100
(pref. 0.001 – 0.1)
Sn
0.001 – 0.100
0.01 – 0.50
(pref. 0.05 – 0.21)
0.01 – 0.100
(pref. 0.05 – 0.100)
Sb
0.001 – 0.100
≤ 0.5
(pref. 0.002 – 0.05)
0.001 – 0.100
(pref. 0.002 – 0.05)


	Regarding claims 4 and 6-8, note that the limitation “for use in an exhaust heat recovery device including at least one joint formed by brazing or an exhaust gas recirculation device in at least one joint formed by brazing” is an intended use limitation which does not impart any structural limitations to the claimed ferritic stainless steel. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2111.02 (II). 
As Teraoka teaches a ferritic stainless steel with a chemical composition (Abstract, [0012], [0014]-[0015], [0024]-[0039], [0040]-[0041], [0048]-[0071]-[0083]) that overlaps with the chemical compositions recited in the instant claims 1-3 and 5, as discussed above, and further teaches that its .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 8-13 of U.S. Patent No. 7,806,993. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-5, and 8-13 of U.S. Patent No. 7,806,993 teaches a ferritic stainless steel having a composition of alloy constituents that overlaps with the composition ranges and formulas set forth in the instant claims 1-3 and 5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Claims 1, 3-5, and 8-13 of U.S. Patent No. 7,806,993 do not explicitly teach that its ferritic stainless steel is for use in an exhaust heat recovery device including at least one joint formed by brazing or an exhaust gas recirculation device including at least one joint formed by brazing, as required by the instant claims 4 and 6-8. However, as claims 1, 3-5, and 8-13 of U.S. Patent No. 7,806,993 teaches a ferritic stainless steel with an overlapping composition, the ferritic stainless steel of U.S. Patent No. 7,806,993 is considered to be capable of the same use.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/325,577 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of the reference application teaches a ferritic stainless steel having a composition of alloy constituents that overlaps with the composition ranges and formulas set forth in the instant claims 1-3 and 5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Claims 6-8 of the reference application teaches that its ferritic . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/480,785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of the reference application teaches a ferritic stainless steel having a composition of alloy constituents that overlaps with the composition ranges and formulas set forth in the instant claims 1-3 and 5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Claims 1-8 of the reference application do not explicitly teach that its ferritic stainless steel is for use in an exhaust heat recovery device including at least one joint formed by brazing or an exhaust gas recirculation device including at least one joint formed by brazing, as required by the instant claims 4 and 6-8. However, as claims 1-8 of the reference application teaches a ferritic stainless steel with an overlapping composition, the ferritic stainless steel of claims 1-8 of the reference application is considered to be capable of the same use.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Terminal Disclaimer
The terminal disclaimer filed on 12/4/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,587,297; 10,272,513; 10,450,625; and 10,458,013 has been reviewed and is accepted.  The terminal disclaimer has been recorded. In response, the nonstatutory double patenting rejections of claims 1-8 over U.S. Patent Nos. 9,587,297; 10,272,513; 10,450,625; and 10,458,013 are withdrawn.
Response to Arguments
Applicant’s arguments, see p. 5, filed 12/4/2020, with respect to the previous objection to claim 1 have been fully considered and are persuasive in view of the current amendments to claim 1.  Therefore, the previous objection to claim 1 has been withdrawn. 
Applicant’s arguments, see p. 5, filed 12/4/2020, with respect to the previous rejection of claims 1-8 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the current amendments to claim 1.  Therefore, the previous rejection of claims 1-8 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pp. 5-6, filed 12/4/2020, with respect to the rejection(s) of claim(s) 1, 3, 4, and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Toshiro (JP 2009/197293) and rejection(s) of claim(s)  2, 5, 6, and 8 under 35 U.S.C. 103 as being unpatentable over Toshiro in view of Nakamura (JP 2015-096648) have been fully considered and are persuasive in view of the current amendments to claim 1.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Teraoka (US 2015/0292068), as detailed above.
Applicant's arguments, see pp. 6-7, filed 12/4/2020, with respect to the nonstatutory double patenting rejection of claims 1-8 over claims 1, 3-5, and 8-13 of U.S. Patent No. 7,806,993 have been fully considered but they are not persuasive.
Applicant argues that claim 1 of U.S. Patent No. 7,806,993 requires a composition containing W: 3.5% to 5.0%, while claim 1 of the present application does not require any W. Moreover, Applicant argues that claim 2 requires W: 0.01 to 0.50%, which does not overlap with the claimed range of U.S. Patent No. 7,806,993.
In response, Examiner notes that claim 1 of the present application uses the transitional phrase “containing” with regards to the composition, which is synonymous with “comprising,” and is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP §2111.03 (I). As such, claim 1 of the present application does not exclude the W: 3.5% to 5.0% required by claim 1 of U.S. Patent No. 7,806,993. 
In response to Applicant’s arguments pertaining to claim 2 of the present application, Examiner notes that claim 2 does not require W: 0.01 to 0.50%. Rather, claim 2 recites “one or two selected from Co: 0.01 to 0.50% and W: 0.01 to 0.50%,” which merely requires the ferritic stainless steel to have one of Co and W satisfying the instantly claimed ranges. Claims 4 and 10 of U.S. Patent No. 7,806,993 recites that the ferritic stainless steel may further comprise Co: 1.0% or less, which overlaps with the instantly claimed range of Co: 0.01 to 0.50%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Thus, the claims of U.S. Patent No. 7,806,993 obviate the instant claim 2.
Applicant notes in p. 7 of the arguments filed 12/4/2020 that Applicant does not respond at this time to the provisional nonstatutory double patenting rejections of claims 1-8 over copending Application Nos. 16/087,486; 16/325,577; 16/470,343; 16/480,785; and 16/615,883. 
Examiner notes that the provisional nonstatutory double patenting rejection over copending Application No. 16/087,486 has been withdrawn to do the abandonment of this copending application. In addition, the provisional double patenting rejection over copending Application No. 16/470,343 has been withdrawn in view of the current amendments to the instant claims, and the provisional double patenting rejection over copending Application No. 16/615,883 has been withdrawn in view of amendments to the claims of the copending application. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,806,993, as cited in the IDS dated 9/2/2020, JP 2010-261074, as cited in the IDS dated 2/14/2019, and JP 2001-181798 are representative of prior art ferritic stainless steels with compositions that overlap with at least that of the instant claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY M LIANG/Examiner, Art Unit 1734